Citation Nr: 1241513	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  10-33 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Ann L. Kreske, Counsel


INTRODUCTION

The Veteran had active service from June 1983 to June 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied service connection for PTSD and depression. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

The Board finds that a remand is necessary to obtain outstanding VA treatment records.  Although VA treatment records dated to October 2011 have been obtained from the Rhinelander, Iron Mountain, and Milwaukee, Wisconsin, VA Medical Centers (VAMC) and associated with the claims file, no VA psychiatric treatment records have been obtained from those facilities since November 2009.  In a November 2009 statement, the Veteran indicated that the 2010 appointment schedule had not yet been set up.  Therefore, it is possible that he has received further psychiatric treatment from those three facilities since November 2009.  However, VA psychiatric treatment records dated since then remain outstanding.  Therefore, on remand, all VA psychiatric treatment records dated from December 2009 to the present shall be obtained from all three facilities to the extent available.  

The Veteran should be scheduled for a VA examination in order to determine the current nature and etiology of his psychiatric disorder, including PTSD.  Service connection for PTSD specifically requires:  (1) a current medical diagnosis of PTSD, (2) credible supporting evidence that the claimed in-service stressor actually occurred, and (3) medical evidence establishing a nexus between the claimed in-service stressor and the current symptomatology of PTSD.  38 C.F.R. § 3.304(f) (2012); Cohen v. Brown, 10 Vet. App. 128 (1997); Pentecost v. Principi, 16 Vet. App. 124 (2002).  

With regard to finding an in-service stressor, the evidence necessary to establish that the claimed stressor actually occurred varies depending on whether it can be determined that the Veteran engaged in combat with the enemy.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f)(2) (2012).  If it is determined through military citation or other supportive evidence that a Veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  38 C.F.R. § 3.304(f) (2012).  If, however, VA determines either that the Veteran did not engage in combat with the enemy or that he did engage in combat, but that the alleged stressor is not combat related, then his lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates his testimony or statements.  Zaryck v. Brown, 6 Vet. App. 91 (1993); Cohen v. Brown, 10 Vet. App. 128 (1997); Dizoglio v. Brown, 9 Vet. App. 163 (1996).

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor..  75 Fed. Reg. 39843 (July 13, 2010); 38 C.F.R. § 3.304(f)(3) (2012).  

In November 2009, the Veteran submitted a stressor statement in which he reported one stressor.  He alleged that, in 1985, while participating in a live ammunition night fire exercise in Baumholder, Germany, a driver of an armored personnel carrier (APC) drove into the firing range and was fired upon.  The Veteran witnessed the explosion.  The firing range was evacuated and the Veteran was off the post the next day.  He was told to "shake it off" and continue with the field exercise.

In this case, the RO made a formal finding of a lack of information required to verify stressors in December 2009.  That finding stated that information submitted by the Veteran regarding in-service stressor events was insufficient to submit to the United States Marine Corps and Joint Services Records Research Center (JSRRC) or the National Archives and Records Administration (NARA).  

The Veteran's service personnel records show that he served in Wiesbaden, Germany, from November 1983 to May 1985.  Additionally, the records show that he was an expert with the M-16 rifle and hand grenade.  Post-service VA outpatient treatment records note diagnoses of PTSD and depression, such as in VA treatment records dated in August 2009 and September 2009.  

However, the Veteran has not been afforded a VA examination to determine the diagnosis and etiology of any and all psychiatric disabilities that may be present.  75 Fed. Reg. 39843-52 (July 13, 2010); 38 C.F.R. § 3.304(f)(3) (2012).  Therefore, the Veteran should be provided an examination.  For each diagnosis identified, the examiner should state whether it is related to the Veteran's military service, to include any stressor related to his fear of hostile military or terrorist activity.  A detailed rationale must be provided to support any etiological opinion, to include a discussion of the psychiatric diagnoses by VA physicians.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA psychiatric treatment records from the Rhinelander, Iron Mountain, and Milwaukee, Wisconsin, VAMCs, dated from November 2009 to the present.
 
2.  After all outstanding records have been associated with the claims file, schedule the Veteran for a VA examination conducted by a psychologist or psychiatrist to determine the nature and etiology of any psychiatric disability.  The examiner must review the claims file and must note that review in the report.  Any indicated evaluations, studies, and tests should be conducted.  The examiner should diagnose all current psychiatric disabilities pursuant to the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The examiner should specifically state whether or not the Veteran meets each criterion for a diagnosis of PTSD.  The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and whether that diagnosis is the result of a verified in-service stressor.  The examiner is advised that the Veteran has alleged a stressor of witnessing a driver of an armored personnel carrier being fired upon on a firing range.  If the examiner determines that the Veteran does not meet the DSM-IV criteria for a diagnosis of PTSD, the examiner should explain why.  Additionally, the examiner should reconcile any diagnosis provided with the remainder of the evidence of record, to include the PTSD diagnosis by a September 2009 VA health care provider and the diagnosis of depression by an August 2009 VA health care provider.  For each currently diagnosed psychiatric disability other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not that disability is related to the Veteran's military service.  In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed psychiatric disability and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

3.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012). 

